[Cite as Coleman v. Warren, 2022-Ohio-1020.]


                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO

 LA’SHEARA COLEMAN,                            :   APPEAL NO. C-210362
                                                   TRIAL NO. A-2100373
         Plaintiff-Appellant,                  :

   vs.                                         :      O P I N I O N.

 DALE WARREN,                                  :

           Defendant-Appellee.                 :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 30, 2022


Stepleton Law, LLC, and Richard P. Gabelman, for Plaintiff-Appellant,

Joseph P. Hoerig, for Defendant-Appellee.
                      OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Judge.

       {¶1}    Plaintiff-appellant La’Sheara Coleman appeals the trial court’s grant of

summary judgment in favor of defendant-appellee Dale Warren. For the following

reasons, we sustain the sole assignment of error, reverse the judgment of the trial

court, and remand the cause for further proceedings consistent with this opinion and

the law.

                          Factual and Procedural History

       {¶2}    Warren was charged with a traffic-light violation in the case numbered

18TRD-15989, resulting from a traffic accident which occurred on April 25, 2018. He

pled not guilty, and the case proceeded to trial on May 15, 2018. Three witnesses

testified at trial: Warren, Mariah Miller, and Kolyon Allen, who was the driver of the

other vehicle. The accident occurred when Allen was turning left off of North Bend

Road onto Simpson Avenue. The intersection is controlled by a traffic light. Allen

testified that the light was yellow when he was turning left, but also testified that the

light was red when the accident occurred. Miller was a pedestrian attempting to cross

when the accident occurred. Miller testified that the light was yellow as she was

crossing the street, but red when the accident occurred. The accident occurred as she

was approaching the sidewalk. Warren testified that the light was green when the

other car turned in front of him. The trial court found Warren not guilty of the traffic-

light violation. At the hearing, the trial court stated:

               Mr. Allen testified that he was making a left-hand turn. His light

       was yellow. So he has a duty to yield when he’s turning left. If his light

       was yellow when he is making this left-hand turn, that means your light

       was also yellow. So you can proceed through. He had a duty to yield

       when turning left, not you. And nobody can testify as to what color your


                                                2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       light was, he only testified the color of the light going this way, which

       was yellow, which would mean your light was yellow as well. So the

       finding is not guilty.

       {¶3}   On January 29, 2021, Coleman filed the complaint in the instant case

against Warren, alleging that Warren negligently ran a red light and struck Coleman’s

vehicle, which was making a left-hand turn while she was a passenger, causing

damages. Warren answered the complaint on March 4, 2021. The answer admitted

that a collision occurred between a vehicle driven by him and a vehicle occupied by

Coleman but driven by Allen; however, the answer denied any liability for the same.

Warren subsequently filed a motion for summary judgment on March 11, 2021,

arguing that issue preclusion applied as to the color of the light and who violated the

right-of-way since these issues were already decided in his favor in the previous traffic

court case. Accordingly, he argued that, since it was already determined that the light

was yellow and he had the right of way, it cannot be shown that he violated a duty of

care in the instant case and thus summary judgment was appropriate.                After

responsive pleadings were filed by Coleman and Warren, the trial court granted

summary judgment in favor of Warren on June 9, 2021. Coleman timely filed a notice

of appeal on June 30, 2021.

                                 Law and Analysis

       {¶4}   In a sole assignment of error, Coleman argues that the trial court erred

in granting Warren’s motion for summary judgment. We review a trial court’s grant

of summary judgment de novo. Mid-Century Ins. Co. v. Stites, 1st Dist. Hamilton No.

C-200421, 2021-Ohio-3839, ¶ 10. “ ‘Summary judgment is appropriate when (1) there

is no genuine issue of material fact, (2) the moving party is entitled to judgment as a

matter of law, and (3) the evidence, when viewed in favor of the nonmoving party,

                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



permits only one reasonable conclusion and that conclusion is adverse to the

nonmoving party.’ ” Id., quoting Heiert v. Crossroads Community Church, Inc., 1st

Dist. Hamilton Nos. C-200244 and C-200391, 2021-Ohio-1649, ¶ 37.

       {¶5}    “ ‘The main legal thread which runs throughout the determination of the

applicability of * * * collateral estoppel, is the necessity of a fair opportunity to fully

litigate and be “heard” in the due process sense.’ ” (Ellipses sic.) Caliman v. Am. Gen.

Fire & Cas. Co., 94 Ohio App.3d 572, 578, 641 N.E.2d 261 (1st Dist.1994), quoting

Goodson v. McDonough Power Equip., Inc., 2 Ohio St.3d 193, 200-201, 443 N.E.2d

978 (1983). “Collateral estoppel, also known as issue preclusion, provides that an issue

that has been fully and fairly litigated and determined in a prior action ‘may not be

drawn into question in a subsequent action between the same parties and their privies,

regardless of whether the claims in the two actions are identical or different.’ ”

Brunner v. RJ Lipps, Inc., 1st Dist. Hamilton No. C-150601, 2016-Ohio-3231, ¶ 8,

quoting Mitchell v. Internatl. Flavors & Fragrances, Inc., 179 Ohio App.3d 365, 2008-

Ohio-3697, 902 N.E.2d 37, ¶ 13 (1st Dist.).

               The doctrine of collateral estoppel is applicable when (1) the

       party against whom estoppel is sought was either a party or in privity

       with a party to the prior action; (2) a final judgment was rendered on

       the merits in the previous action following a full and fair opportunity to

       litigate the issue; (3) the issue on which estoppel is sought was either

       admitted or actually tried and decided in the prior action, and was

       necessary to the final judgment; and (4) the issue in the current case is

       identical to the issue involved in the prior suit.

Id., citing Monahan v. Eagle Picher Industries, Inc., 21 Ohio App.3d 179, 180-181, 486

N.E.2d 1165 (1st Dist.1984).

                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶6}     Coleman argues that issue preclusion was inapplicable in this case

because no privity existed between her and the state of Ohio. She does not contest the

other elements of collateral estoppel.     Warren argues that issue preclusion was

applicable because privity exists when a mutuality of interest is established among the

parties, and Coleman and the state of Ohio “shared a common desired result with all

other motorists on the roadway that day,”—“safely arriving at her ultimate

destination.”

       {¶7}     “As a general matter, privity ‘is merely a word used to say that the

relationship between the one who is a party on the record and another is close enough

to include that other within the res judicata.’ ” (Citation omitted.) Thompson v. Wing,

70 Ohio St.3d 176, 184, 637 N.E.2d 917 (1994). “Neither a contractual nor a beneficiary

relationship is necessary for an Ohio court to apply the concept of privity for purposes

of res judicata.” (Citation omitted.) State ex rel. Schachter v. Ohio Pub. Emp.

Retirement Bd., 10th Dist. Franklin No. 07AP-444, 2008-Ohio-3624, ¶ 19. A party is

in privity with another if he succeeds “an estate or an interest formerly held by the

other” or “where a party is so identified in interest with another that the party

represents the same legal right.” (Citations omitted.) Wright v. Heller, 2018-Ohio-

149, 102 N.E.3d 1285, ¶ 25 (1st Dist.).

       {¶8}     “Privity was formerly found to exist only when a person succeeded to

the interest of a party or had the right to control the proceedings or make a defense in

the original proceeding.” (Citation omitted.) O’Nesti v. DeBartolo Realty Corp., 113

Ohio St.3d 59, 2007-Ohio-1102, 862 N.E.2d 803, ¶ 9. “An interest in the result of and

active participation in the original lawsuit may also establish privity.” Id. Further,

“[i]ndividuals who raise identical claims and seek identical rather than individually

tailored results may be in privity.” (Citation omitted.) Id.

                                               5
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}    The Ohio Supreme Court has more recently stated that “privity is a

somewhat amorphous concept in the context of claim preclusion.” (Citation omitted.)

Id. “A ‘mutuality of interest, including an identity in the desired result,’ might also

support a finding of privity.’ ” (Citation omitted.) Id. “Mutuality, however, exists only

if ‘the person taking advantage of the judgment would have been bound by it had the

result been the opposite. Conversely, a stranger to the prior judgment, being not

bound thereby, is not entitled to reply upon its effect under the claim of res judicata

or collateral estoppel.’ ” (Citation omitted.) Id.

       {¶10} “The crux of the issue of privity is whether the new party had adequate

representation in the prior action.” Monfort Supply Co. v. City of Cheviot, 1st Dist.

Hamilton No. C-940898, 1995 Ohio App. LEXIS 4172, *16-17 (Sept. 27, 1995); see

Seibel v. Crown Cork & Seal Co., 1st Dist. Hamilton No. C-850758, 1986 Ohio App.

LEXIS 7168, *9-10 (June 18, 1986) (“The gravamen of the party-or-privity

requirement is the party against whom estoppel is sought had previously been

afforded a full and fair opportunity to litigate the disputed issue.”). “If so, then that

new party is in privity with the party to the prior case for collateral-estoppel purposes.”

Monfort Supply at 17.

       {¶11} In Walden v. State, 47 Ohio St.3d 47, 51, 547 N.E.2d 962 (1989), the

Ohio Supreme Court recognized that “a verdict or judgment of acquittal in a criminal

trial is a determination that the state has not met its burden of proof on the essential

elements of the crime. It is not necessarily a finding that the accused is innocent.” It

also recognized that the “qualitative differences” between a civil proceeding and a

criminal proceeding, such as burdens of proof, rules, and constitutional safeguards,

“militate against giving criminal judgments preclusive effect in civil or quasi-civil



                                                6
                     OHIO FIRST DISTRICT COURT OF APPEALS



litigation.” See id. at 52; accord State ex rel. Ferguson v. Court of Claims, 98 Ohio

St.3d 399, 2003-Ohio-1631, 786 N.E.2d 43, ¶ 24.

       {¶12} Relying on Walden, the Third District Court of Appeals found an

absence of privity between the state of Ohio and a plaintiff in a subsequent civil action,

who was the victim of a crime and appeared as a witness at the defendant’s criminal

trial, where the plaintiff was “a mere witness at the criminal trial who could not choose

whether to empanel a jury or decide which witnesses to call or cross-examine,” and

“had no ability to appeal the trial court’s ruling of acquittal.” Manley v. Rufus Club

Mozambique, Inc., 111 Ohio App.3d 260, 263, 675 N.E.2d 1342 (3d Dist.1996).

       {¶13} Here, the prior proceeding was a traffic proceeding. Traffic proceedings

are governed by the Ohio Traffic Rules. See Traf.R. 1(A); Crim.R. 1(C). However, when

no procedure is specifically prescribed by the Ohio Traffic Rules, “the Rules of

Criminal Procedure and the applicable law apply.” Traf.R. 20. Additionally, “[i]n the

case of traffic offenses, as with criminal offenses, the prosecution is required to prove

each material or essential element beyond a reasonable doubt.” (Citations omitted.)

City of Sidney v. Alter, 3d Dist. Shelby No. 17-13-22, 2014-Ohio-3374, ¶ 15. Thus,

while not identical to a criminal proceeding, the burden of proof and rules governing

traffic proceedings still differ from that of a civil proceeding and the same rationale

would apply to militate against giving the judgment a preclusive effect. Additionally,

Coleman did not have any right to control the traffic court proceedings, there is

nothing in the record to indicate that Coleman participated in the prior proceedings

in any way, and Coleman had no ability to appeal the traffic court judgment. See

Manley at 263; accord State Farm Mut. Auto. Ins. Co. v. Hill, 2d Dist. Green No. 2006

CA 24, 2007-Ohio-581, ¶ 9.



                                                7
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶14} Warren argues that privity existed between Coleman and the state of

Ohio based on a mutuality of interest; however, mutuality of interest can only exist if

Warren, the person taking advantage of the judgment, would also be bound thereby

had the traffic court ruled differently. See O’Nesti, 113 Ohio St.3d 59, 2007-Ohio-1102,

862 N.E.2d 803, at ¶ 9. This court has previously determined that a traffic court

judgment, concerning who had the right of way and who was liable, cannot be used to

bind the defendant in a subsequent civil action because (1) “[a] defendant does not

have the same incentive to defend a traffic citation for making an improper left turn

as he or she would have to defend a civil action for negligence,” (2) the damages at

stake in a civil action are “simply not present in an action involving a traffic citation,”

(3) “defenses that would be available to a defendant in a civil action for negligence

have no relevance to and are unavailable in a traffic case,” and (4) the rules which

govern a negligence action, the Ohio Rules of Civil Procedure, are separate from the

rules that the legislature promulgated to govern actions involving traffic citations, the

Ohio Traffic Rules. Brunner, 1st Dist. Hamilton No. C-150601, 2016-Ohio-3231, at ¶

11-13. Thus, Warren is trying to take advantage of a judgment that would not be

binding on him had the traffic court found differently and held him liable for the

traffic-light violation. Therefore, a mutuality of interest cannot exist in this case.

       {¶15} For the foregoing reasons, we hold that privity does not exist between

Coleman and the state of Ohio. Because no privity exists, collateral estoppel is not

applicable to bar Coleman from relitigating the issues previously determined by the

traffic court. Because collateral estoppel is not applicable, material issues of fact

remain to be determined and Warren failed to show that he is entitled to summary

judgment as a matter of law on Coleman’s negligence claim.              Accordingly, the

assignment of error is sustained.

                                                8
                       OHIO FIRST DISTRICT COURT OF APPEALS



                                    Conclusion

       {¶16} Having sustained the sole assignment of error, we reverse the judgment

of the trial court and remand the cause for further proceedings consistent with this

opinion and the law.

                                            Judgment reversed and cause remanded.

MYERS, P.J., and CROUSE, J., concur.

Please note:

       The court has recorded its own entry this date.




                                             9